Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 1 of 15 PAGEID #: 3481



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


PATRICIA J. WHITE,

                      Plaintiff,
       v.                                           Civil Action 2:19-cv-3982
                                                    Judge Michael H. Watson
                                                    Magistrate Judge Kimberly A. Jolson

COMMISSIONER OF
SOCIAL SECURITY,

                      Defendant.

                           REPORT AND RECOMMENDATION

       Plaintiff, Patricia J. White, brings this action under 42 U.S.C. § 405(g) seeking review of

a final decision of the Commissioner of Social Security (“Commissioner”) denying her

applications for Disability Insurance Benefits (“DIB”) and Supplemental Security Income Benefits

(“SSI”). For the reasons set forth below, it is RECOMMENDED that the Court REVERSE the

Commissioner’s non-disability finding and REMAND this case to the Commissioner and

Administrative Law Judge under Sentence Four of § 405(g).

I.     BACKGROUND

       Plaintiff filed her applications for DIB and SSI in March 2012, alleging that she was

disabled beginning June 1, 2001. (Tr. 313–27). After her application was denied initially and on

reconsideration, the Administrative Law Judge (the “ALJ”) held a hearing on May 27, 2014. (Tr.

98–122). On June 24, 2014, the ALJ issued a decision denying Plaintiff’s application for benefits.

(Tr. 77–97).

       The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the

final decision of the Commissioner. (Tr. 1–6). Plaintiff then filed a case in this Court. (See

Southern District of Ohio, 2:15-cv-3055). On June 28, 2016, Judge George C. Smith accepted a
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 2 of 15 PAGEID #: 3482




joint motion to remand the case back to the administrative level. (Tr. 1749).

       A second administrative hearing was held on November 13, 2017, (Tr. 1675–1722), and a

third hearing was held on June 21, 2018, (Tr. 1655–1674). On August 3, 2018, the ALJ issued an

unfavorable decision. (Tr. 1615–1654).

       In lieu of appealing to the Appeals Council, Plaintiff filed the instant case on September

10, 2019 (Doc. 1). This matter is now ripe for resolution. (See Docs. 6, 9, 10, 11).

   A. Relevant Medical Evidence

       Because Plaintiff’s Statement of Errors pertains only to her vision issues, the Undersigned

limits her discussion to the same. In July 2001, Plaintiff developed blurred vision in her right eye,

which affected her central vision and resulted in discomfort with eye movements. (See Tr. 525–

26). She was referred to neuro-ophthalmologist Dr. Steven Katz, who examined Plaintiff on

August 11, 2001. (Tr. 485–87). He noted that Plaintiff had signs of lymphadenopathy on her

imaging studies, which were suggestive of sarcoidosis. (Tr. 488). Dr. Katz also noted that

Plaintiff’s visual acuity was significantly diminished in her right eye but that she retained 20/20

vision in her left eye. (Id.). He noted that her work-up was unremarkable for infectious or

inflammatory conditions that were typically associated with this disorder and found it was likely

that Plaintiff had the coexisting autoimmune disorder of sarcoidosis. (Id.). He administered a

Kenalog injection to treat her neuroretinitis condition on August 21, 2001. (Tr. 486–87). And

mediastinoscopy results, dated November 8, 2001, confirmed the diagnosis of pulmonary

sarcoidosis. (Tr. 520–21).

       In a May 2003 correspondence, Dr. Katz summarized his treatment history and clinical

findings in Plaintiff’s case.    (Tr. 611–613).       He noted that Plaintiff was diagnosed with

neuroretinitis of the right eye with some optic atrophy despite injections. (Id.). At that time, vision




                                                  2
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 3 of 15 PAGEID #: 3483




testing showed that she was essentially blind in the right eye with no more than light perception.

(Id.). It appears from the record that, over the next eight or nine years, Plaintiff did not regularly

receive treatment for her vision problems.

       In July 2012, neurologist Dr. David Arnold evaluated Plaintiff’s neuromuscular symptoms.

(Tr. 1256–57). At that time, her right eye ptosis issues were attributed to ocular myasthenia rather

than sarcoidosis. (Id.). She underwent single fiber electromyelogram nerve conduction studies,

which did not reveal any neuromuscular transmission defect. (Id.). Dr. Arnold then ordered

updated laboratory studies to determine if myasthenia gravis should be treated with immune-

modulating agents. (Id.).

       On November 21, 2012, Drs. E. Bakri and R. Panara performed a consultative

neuromuscular evaluation of Plaintiff regarding her ocular myasthenia condition. (Tr. 1450–52).

Plaintiff reported that she had experienced ptosis and double vision in the past that had improved

over time and that she no longer required treatment for persistent ocular symptoms. (Id.). She

reported, however, that she experiences problems with ptosis, light sensitivity, and eye pain when

she works too long at the computer or watches television for a long time. (Id.).

       Records from August 2014 note Plaintiff’s complaints of problems with ptosis, cluster

headaches, unilateral eye pain, and lacrimation. (Tr. 2624). On November 8, 2016, Dr. Nicholas

Rogers performed a consultative vision examination. (Tr. 3165–66). Test results revealed that

Plaintiff’s best-corrected vision in her left eye was 20/20. (Tr. 3165). But she still had significant

right-eye vision deficits. (Tr. 3165–66). On November 18, 2016, Dr. David Hirsh also performed

an ophthalmological evaluation. (Tr. 3305–09). Plaintiff told Dr. Hirsh that she was concerned

about her vision in her left eye, which she reported had begun to decline over the last six to eight




                                                  3
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 4 of 15 PAGEID #: 3484




months. (Tr. 3307). Dr. Hirsh’s diagnostic impression was nonarthritic anterior ischemic optic

neuropathy. (Tr. 3309.).

   B. The ALJ’s Decision

       In his decision, the ALJ found that Plaintiff met the insured status requirements of the

Social Security Act through December 31, 2007, (Tr. 1621), and had not engaged in substantial

gainful activity since July 15, 2001, the alleged onset date, (id.). He found that Plaintiff suffers

from the following severe impairments: right sided neuroretinitis; myasthenia gravis; sarcoidosis;

degenerative disc disease of the lumbar spine; fibromyalgia; neuropathy; obesity; and Grave’s

Disease. (Id.). The ALJ, however, found that none of Plaintiff’s impairments, either singly or in

combination, met or medically equaled a listed impairment. (Tr. 1623).

       As for Plaintiff’s residual functional capacity (“RFC”), the ALJ concluded:

       [T]he claimant has the residual functional capacity to perform a limited range of
       light work as defined in 20 CFR 404.1567(b) and 416.967(b). The claimant’s
       ability to perform the full range of light work is compromised by postural
       limitations that preclude her from climbing ladders/ropes/scaffolds and restrict her
       to occasional kneeling, crouching, crawling and climbing of ramps/stairs. The
       claimant is also restricted to climbing stairs/ramps that have a handrail for support.
       Ms. White retains the ability to perform stooping activities on a frequent basis
       during an eight-hour workday. From an environmental perspective, the claimant
       must avoid concentrated exposure to pulmonary irritants such as fumes, odors, dust,
       and gases. She should also avoid dangerous hazards such as unprotected heights
       and/or moving machinery. Secondary to vision impairment, and her susceptibility
       to eyestrain, the claimant is precluded from working in a job that requires looking
       at a computer screen. The claimant is limited to jobs that require no more than
       occasional exposure to direct sunlight or bright florescent lighting (brighter than
       the average office environment) during an eight-hour workday. In addition, Ms.
       White should be allowed to wear sunglasses as needed. The claimant is also limited
       to occasional tasks that require depth perception and/or reading. With regard to
       reading, she is not able to read any written materials with font size that is smaller
       than regular newsprint. Moreover, the claimant requires the ability to alternate
       between tasks that require near acuity vision and tasks that do not require near
       acuity skills during a typical eight-hour workday. More specifically, the claimant
       is able to perform near acuity tasks for no more than thirty minutes at one time
       before she requires a five-minute break. During the five-minute interval (or longer
       interval), she is able to perform tasks that do not require near acuity skills before



                                                 4
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 5 of 15 PAGEID #: 3485




         she is able to resume performing near acuity vision tasks for anther period of thirty
         minutes.

(Id.).

         As for the relevant opinion evidence, the ALJ turned first to the opinion of Dr. Katz, who

opined that Plaintiff has to take intermittent breaks when performing vision-related tasks that

require near vision due to vision asthenopia and that she has difficulty with prolonged reading and

computer work due to vision impairment. (Tr. 1635). The ALJ assigned Dr. Katz’s opinion partial

weight and incorporated the suggested restrictions into the RFC. (Id.). Next, the ALJ assigned

partial weight to the physical residual functional assessments of the DDS medical consultants, who

opined that Plaintiff has visual limitations, namely an inability to perform work requiring good

binocular vision or depth perception. (Id.) The ALJ agreed with their assessments “[e]xcept for

expanded visual limitations and a few other nonexertional limitations.” (Id.).

         The ALJ then considered the opinion of Dr. Bill Gegas, who opined that Plaintiff is unable

to work in front of a computer monitor or bright fluorescent light for prolonged periods and that

she is limited to part-time work for two to four hours because she cannot focus or use her eyes for

prolonged periods. (Tr. 1636). The ALJ adopted the computer monitor and lighting restrictions

but noted that the limitation to part-time work “appear[ed] to be related only to her past position

as a desk help analysis.” (Id.). Next, the ALJ considered the opinion of Dr. Robert Wyatt, who

opined that Plaintiff will have difficulty performing computer work due to her right sided vision

impairment. (Id.). The ALJ stated that he “carefully considered Dr. Wyatt’s opinion statements

and [ ] adopted them as appropriate when making the residual functional capacity limitations

regarding the claimant’s vision limitations and residual functional capacity in general.” (Id.).

         Next, the ALJ considered the opinion of Dr. Frank Read, an ophthalmologist who reviewed

Plaintiff’s medical records and opined, in September 2003, that Plaintiff had few if any work



                                                  5
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 6 of 15 PAGEID #: 3486




limitations due to her monocular vision apart from possibly activities requiring fine depth

perception. (Id.). The ALJ rejected Dr. Read’s opinion:

         The opinions from treating doctors Drs. Katz, Gegas and Wyatt contradict Dr.
         Read’s opinion and these other medical opinions are more consistent with the
         evidence as a whole. Moreover, Dr. Read did not consider the claimant’s
         intermittent problems with eye pain and/or eye strain with prolonged near acuity
         vision tasks when he concluded that she would not have difficulty performing her
         past job as a help desk analysis [sic]. Dr. Read did not have the benefit of
         examining the claimant in person and his opinion is not entitled to more than little
         weight.

(Tr. 1637).

         The ALJ also assigned little weight to the opinion of Dr. Rogers, who performed a

consultative ophthalmologic evaluation of Plaintiff on November 8, 2016, and diagnosed her with

diffuse severe optic atrophy in the right eye and mild symptoms in the left eye but did not provide

any exertional limitations, noting that such limitations are not applicable to vision deficits. (Id.).

The ALJ explained:

         The undersigned finds that Dr. Rogers overestimated the claimant’s ability to
         perform vision-related tasks. Although he was able to physically examine the
         claimant on one occasion, the opinion evidence from the claimant’s treating
         physicians warrants greater weight. After careful consideration of the entire record,
         the undersigned credits Dr. Rogers’ finding that the claimant’s vision impairment
         does not result in exertional limitations, but rejects his assessment of very few
         nonexertional limitations. Indeed, the other evidence demonstrates that the
         claimant does not have the residual functional capacity to perform the vision-related
         tasks of work that requires using a computer display screen, and/or more than
         occasional reading of materials with ordinary newsprint font. The claimant is
         precluded from using a computer or reading very small print and it is necessary for
         her to take breaks during the day when performing sustained near vision tasks for
         more than thirty minutes at one time.

(Id.).

         Finally, the ALJ considered Dr. Jeffrey Horwitz’s opinion from his hearing testimony and

written responses to interrogatories. (Id.). The ALJ assigned his opinions significant weight,

explaining that they are “generally consistent with the other evidence of record.” (Id.).



                                                  6
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 7 of 15 PAGEID #: 3487




II.    STANDARD OF REVIEW

       The Court’s review “is limited to determining whether the Commissioner’s decision is

supported by substantial evidence and was made pursuant to proper legal standards.” Winn v.

Comm’r of Soc. Sec., 615 F. App’x 315, 320 (6th Cir. 2015); see also 42 U.S.C. § 405(g).

“[S]ubstantial evidence is defined as ‘more than a scintilla of evidence but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.’” Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (quoting Cutlip v. Sec’y

of HHS, 25 F.3d 284, 286 (6th Cir. 1994)).

       “After the Appeals Council reviews the ALJ’s decision, the determination of the council

becomes the final decision of the Secretary and is subject to review by this Court.” Olive v.

Comm’r of Soc. Sec., No. 3:06 CV 1597, 2007 WL 5403416, at *2 (N.D. Ohio Sept. 19, 2007)

(citing Abbott v. Sullivan, 905 F.2d 918, 922 (6th Cir. 1990); Mullen v. Bowen, 800 F.2d 535, 538

(6th Cir. 1986) (en banc)). If the Commissioner’s decision is supported by substantial evidence,

it must be affirmed, “even if a reviewing court would decide the matter differently.” Id. (citing 42

U.S.C. § 405(g); Kinsella v. Schweiker, 708 F.2d 1058, 1059–60 (6th Cir. 1983)).

III.   DISCUSSION

       Plaintiff’s argument is narrow. She asserts that the ALJ should not have relied on the

testimony of the Vocational Expert (“VE”) Connie O’Brien to conclude, at step five of the analysis,

that there was other work within the national economy that Plaintiff could perform. (Doc. 9 at 7–

12). The Undersigned agrees.

       At Step Five of an ALJ’s sequential analysis, the ALJ determines whether the claimant,

based on the claimant’s residual functional capacity and vocational factors (such as age, education,

and work experience), can “make an adjustment to other work.” 20 C.F.R. § 404.1520(g)(1).




                                                 7
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 8 of 15 PAGEID #: 3488




Although the claimant “bears the burden of proof during the first four steps, . . . the burden then

shifts to the Commissioner at [S]tep [F]ive.” Staymate v. Comm’r of Soc. Sec., 681 F. App’x 462,

469 (6th Cir. 2017) (quotation marks and citations omitted omitted). To satisfy that burden, “the

Commissioner must identify a significant number of jobs in the economy that accommodate the

claimant’s residual functional capacity and vocational profile.” Id. (quotation marks and citation

omitted omitted). In doing so, the ALJ may “take administrative notice of reliable job information

available from various governmental and other publications.” 20 C.F.R. § 404.1566(d). The

Dictionary of Occupational Titles (“DOT”) “is one such publication upon which an ALJ may rely.”

Springer v. Comm’r of Soc. Sec., No. 18-CV-12705, 2020 WL 1531757, at *16 (E.D. Mich. Mar.

31, 2020) (citation omitted). “The ALJ may also seek the views of [a VE], who may present

evidence that includes information from outside the DOT, including other reliable publications,

information obtained directly from employers, or from a VE’s . . . experience in job placement or

career counseling.” Id. (quotation marks and citations omitted).

       Where an ALJ relies solely on a VE’s hearing testimony, as the ALJ did in this case, (see

Tr. 1639), the Court must decide whether substantial evidence supports the ALJ’s decision to do

so. See id. (citation omitted) (noting that, whether the ALJ’s decision to rely on the VE’s testimony

is supported by substantial evidence is decided on a case-by-case basis considering, as a whole,

the VE’s testimony and the administrative record). At base, the Court must be able to engage in a

“meaningful review” of the ALJ’s decision. Moyers v. Colvin, No. 3:13-0959, 2015 WL 1013992,

at *21 (M.D. Tenn. Mar. 9, 2015), report and recommendation adopted, No. 3:13-CV-0959, 2015

WL 1467178 (M.D. Tenn. Mar. 30, 2015).

       Relevant here, “substantial evidence does not support an ALJ’s decision to deny disability

benefits where the VE’s testimony was unclear.” Zerby v. Comm’r of Soc. Sec. Admin., No.




                                                 8
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 9 of 15 PAGEID #: 3489




1:13CV1405, 2014 WL 3956778, at *6 (N.D. Ohio Aug. 13, 2014) (citations omitted); see also

Springer, 2020 WL 1531757, at *19 (“Without such a bridge or other explanation by the ALJ

concerning why she found the VE’s experience-based opinion concerning the number of jobs to

be reliable, this Court cannot meaningfully review the ALJ’s finding of reliability.”); Moyers, 2015

WL 1013992, at *21 (remanding where the VE’s testimony was “unacceptably vague” prohibiting

“meaningful review of the Commissioner’s decision”). That is what happened here.

       As noted, the ALJ incorporated a number of vision restrictions into Plaintiff’s RFC,

including that she “is precluded from working in a job that requires looking at a computer screen,”

“is limited to jobs that require no more than occasional exposure to direct sunlight or bright

florescent lighting (brighter than the average office environment) during an eight-hour workday,”

“should be allowed to wear sunglasses as needed,” “is [] limited to occasional tasks that require

depth perception and/or reading,” “is not able to read any written materials with font size that is

smaller than regular newsprint,” must be able to “alternate between tasks that require near acuity

vision and tasks that do not require near acuity skills during a typical eight-hour workday,” “is

able to perform near acuity tasks for more than thirty minutes at one time before she requires a

five-minute break,” and finally, that, “[d]uring the five-minute interval (or longer interval), she is

able to perform tasks that do not require near acuity skills before she is able to resume performing

near acuity vision tasks for another period of thirty minutes.” (Tr. 1623).

       So at the hearing, the ALJ posed hypotheticals for the VE that incorporated these

restrictions. (Tr. 1664–1669). The VE testified that Plaintiff could perform three jobs—a

housekeeper (15,000 jobs nationally), a photocopy machine operator (52,000 jobs nationally), and

a garment bagger (63,000 jobs nationally). (Tr. 1666–67). Plaintiff’s attorney wanted to ensure

that each of these three jobs could be performed under the ALJ’s specific lighting restrictions. (Tr.




                                                  9
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 10 of 15 PAGEID #: 3490




 1668). Accordingly, she asked the VE to explain “what kind of lighting is available in [those]

 jobs[.]” (Id.). But the VE could not provide a straight answer. She responded:

             Not particularly, I mean, in housekeeping it’s typically house lighting. I mean,
             you’re in more like hotels and that sort of thing. But, no, I cannot with any
             accuracy describe the lighting in a variety of workplaces.

 (Id.). Plaintiff’s attorney pressed a bit more:

         Q. So, you’re not sure whether, you know, someone, the photocopy machine
         operator, those jobs that you named, could be in places that have - -

         A. Yes, they could be.

         Q. - - fluorescent lighting. So that’s - -

         A. Yeah, so part of the hypothetical is that the individual had to be able to wear
         sunglasses, so I don’t know are those two things related?

         ALJ: Well, I believe it was based on her testimony from the last hearing that she -
         - she needs to - -

         VE: So, no, I cannot speak to the lighting - -

         ALJ: - - she generally needs to wear - -

         VE: - - in individual workplaces, either in an industry or like - - or an individual
         setting.

 (Tr. 1668–69).

         Plaintiff’s attorney tried, yet again, to flush out whether there is a significant number of

 any of the three jobs identified by the VE that could be performed under the ALJ’s lighting

 restrictions:

         Q. So, if an individual could not be in a position with fluorescent lighting, you
         wouldn’t be able to testify to the number of jobs that would be available in that
         situation?

         A. I can tell you, like I just did with housekeeper, that there would be work not in
         fluorescent lighting. However, photocopy machine operator would be in a business
         setting, and there could be fluorescent lighting. Lighting’s undergoing tremendous
         amounts of changes in the workplace due to the cost of lighting and energy



                                                      10
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 11 of 15 PAGEID #: 3491




        efficiency, so everyone’s changing over to the type of lighting that they’re using.
        So, I can say that there would be work available, but I can’t speak to the percentage
        based on the type of lighting.

 (Tr. 1069).

        The ALJ then asked a similar question:

        Q. Would you be able - - you testified to that in your experiencing housekeeping
        generally doesn’t involve fluorescent lighting. Are you able to give another
        example of an occupation that fits the rest of the parameters that, you know, in your
        experience?

        A. Well, all of them. All the examples provided - -

        Q. Okay.

        A. - - that are not in fluorescent lighting.

        Q. Okay.

        A. Especially as they switch over to non-fluorescent lighting, I mean, that’s - - that’s
        an old technology that’s being eliminated.

        ATTY: What if it’s not a matter of the fluorescent itself, but a matter of bright
        lighting?

        ALJ: Oh, we covered that.

        VE: Yeah, it fits with - - my testimony fits within the - - yeah.

        ALJ: That is addressed in the hypothetical.

        VE: It’s that office lighting.

        ALJ: No brighter than the standard office environment.

        ATTY: Okay, but I just wanted to make sure that that - -

        VE: Yes.

        ALJ: Yep.

        ATTY: - - was also, because I know there were some difficulty with getting the
        whole hypothetical down.




                                                   11
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 12 of 15 PAGEID #: 3492




 (Tr. 1670–71).

          But Plaintiff’s attorney was not convinced:

          Q. So, all of those jobs, still even if they’re not fluorescent, you’re saying is still
          less office lighting or less, in terms of brightness.

          A. Yeah, it fits within the elements of the hypothetical.

          Q. And, where are those categories, I guess, because I know the DOT and the SCO
          doesn’t really address lighting?

          A. So, oh, what’s your question?

          Q. Well, how are you finding those jobs . . .

 (Tr. 1671).

          The ALJ wanted to know, too:

          ALJ: What is your answer that those jobs can be performed and do not require - -
          are not in an environment with brighter than office lighting based on? Is that what
          you’re - -

          BY ATTORNEY:

          Q. Yes, because the DOT and the SCO, I know, do not address lighting.

          A. So, based on my experience.

          Q. That there’s no - -

          A. And the descriptions of the jobs. So, I mean, you know, based on my experience
          as a vocational rehabilitation professional.

 (Id.).
          But just as Plaintiff began to probe the VE’s experience, the VE backpedaled a bit:

          Q. And, so have you seen the garment bagger position performed?

          A. I have seen, I mean, garment bagger positions are typically performed in
          warehouses and drycleaners, laundries, so yes. I mean, yes, I know what the job is.
          You know, I’m not going to be able to answer specific questions about the lighting,
          so.

          ATTY: Well, then, that’s kind of my point and on this case is does come down to



                                                    12
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 13 of 15 PAGEID #: 3493




        lighting and visual issues and those aren’t addressed in the DOT. They’re not
        addressed in the SCO and right now we’ve got testimony that these jobs exist, but
        we don’t know the numbers. We don’t know what particularly could happen in
        terms of the number of jobs or whether those jobs are available. And, so that, you
        know, I think you and I discussed before, this is a very complicated case. It’s not
        a typical, standard case because it does come down to these issues and when the
        DOT and SCO don’t address the lighting, you know, just experience without
        something more specific to back it up, it’s kind of hard to accept that without other
        documentation in terms of studies or testing, you know, to go with that.

        ALJ: I understand your point. Any other follow-up?

        ATTY: No, not with the vocational expert, Your Honor.

 (Tr. 1671–72).

        Plaintiff, in her Statement of Errors, asserts that the ALJ erred in relying on the VE’s

 testimony to conclude that there is a significant number of jobs in the national economy that she

 could perform. (See generally Doc. 9). Notably, Defendant acknowledges, in response, that “there

 might have been a question as to whether Plaintiff could perform” the occupations of garment

 bagger and photocopy machine worker. (Doc. 10 at 1). But, according to Defendant, “it is

 unquestionable” that Plaintiff could perform the job of housekeeper, so the ALJ met his burden at

 Step Five. (See id.).

        There are two critical problems with Defendant’s argument. To begin, the VE’s testimony

 regarding whether Plaintiff can perform the job of housekeeper is not, as Defendant asserts,

 “unquestionable” (id. at 1) or “unambiguous” (id. at 8). As noted, the VE said the following about

 the housekeeping job:

            . . . I mean, in housekeeping it’s typically house lighting. I mean, you’re in
            more like hotels and that sort of thing. But, no, I cannot with any accuracy
            describe the lighting in a variety of workplaces.

 (Tr. 1668). The above testimony does not establish with certainty that there is a significant number

 of housekeeping jobs in the national economy that could be performed under the ALJ’s lighting




                                                 13
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 14 of 15 PAGEID #: 3494




 restrictions.

         More importantly, in his written opinion, the ALJ does not find that Plaintiff can perform

 only the housekeeping job. Nor does he address the inconsistencies in the VE’s testimony. Rather,

 he concludes, based on the VE’s testimony alone, that she can perform all three jobs. (See Tr.

 1639). Without clear testimony from the VE or an explanation from the ALJ of why he accepted

 the VE’s testimony at face value, the Undersigned cannot perform a “meaningful review” of the

 ALJ’s decision. Moyers, 2015 WL 1013992, at *21 (remanding where VE’s testimony was

 “unacceptably vague” prohibiting “meaningful review of the Commissioner’s decision); see also

 Springer, 2020 WL 1531757, at *19 (“Without such a bridge or other explanation by the ALJ

 concerning why she found the VE’s experience-based opinion concerning the number of jobs to

 be reliable, this Court cannot meaningfully review the ALJ’s finding of reliability.”); Woodruff v.

 Astrue, No. 1:12-CV-1752, 2013 WL 821336, at *7 (N.D. Ohio Mar. 5, 2013) (“The VE’s

 testimony on cross-examination revealed multiple bases that could call into question the reliability

 of his opinion regarding the number of positions for each occupation that he identified. Given that

 substantial evidence does not support the ALJ’s stated reasons for accepting that testimony as

 reliable, the Plaintiff is entitled to remand on this issue so that the ALJ can consider further

 evidence and/or clarify the bases for the VE’s testimony.”)

         Accordingly, a limited remand is necessary for the narrow purpose of conducting another

 Step Five analysis to assess which, if any, of the three jobs can be performed under the various

 lighting restrictions set forth in the ALJ’s RFC. See, e.g., Springer, 2020 WL 1531757, at *19

 (ordering remand for the limited purpose of conducting another Step Five analysis); Woodruff

 2013 WL 821336, at *7 (same).




                                                 14
Case: 2:19-cv-03982-MHW-KAJ Doc #: 12 Filed: 04/20/20 Page: 15 of 15 PAGEID #: 3495




 IV.    CONCLUSION

        Based on the foregoing, it is RECOMMENDED that the Court REVERSE the

 Commissioner’s non-disability finding and REMAND this case to the Commissioner and

 Administrative Law Judge under Sentence Four of § 405(g).

 V.     PROCEDURE ON OBJECTIONS

        If any party objects to this Report and Recommendation, that party may, within fourteen

 (14) days of the date of this Report, file and serve on all parties written objections to those specific

 proposed finding or recommendations to which objection is made, together with supporting

 authority for the objection(s). A District Judge of this Court shall make a de novo determination

 of those portions of the Report or specific proposed findings or recommendations to which

 objection is made. Upon proper objection, a District Judge of this Court may accept, reject, or

 modify, in whole or in part, the findings or recommendations made herein, may receive further

 evidence or may recommit this matter to the Magistrate Judge with instructions. 28 U.S.C.

 § 636(b)(1).

        The parties are specifically advised that failure to object to the Report and

 Recommendation will result in a waiver of the right to have the district judge review the Report

 and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

 the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

        IT IS SO ORDERED.



 Date: April 20, 2020                                   /s/ Kimberly A. Jolson
                                                        KIMBERLY A. JOLSON
                                                        UNITED STATES MAGISTRATE JUDGE




                                                   15
